Order of disposition, Family Court, Bronx County (John Hunt, J.), entered *677August 20, 1998, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, and placed him with the Office of Children and Family Services for a period of up to 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress drugs recovered from him after his arrest. We agree with the court’s conclusion that appellant’s throwing of firecrackers directly in front of a moving police van, thereby creating the risk of a vehicular accident as well as other risks, gave rise to probable cause to arrest for reckless endangerment in the second degree. Probable cause does not require a legally sufficient case for conviction after trial (People v Bigelow, 66 NY2d 417, 423). Since the police had probable cause to believe that appellant had committed a crime, they properly arrested appellant (see, Family Ct Act § 305.2 [2]) notwithstanding any error by the police concerning the correct charge to be filed (see, People v Duprey, 98 AD2d 110, lv denied 61 NY2d 762). Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.